  Case 1:15-cr-00002-RDA Document 25 Filed 08/25/20 Page 1 of 2 PageID# 64



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

UNITED STATES OF AMERICA                              )
                                                      )
       v.                                             )      Case No. 1:15-CR-2
                                                      )
SAUL PACHECO MEJIA,                                   )
                                                      )
       Defendants.                                    )

     NOTICE REGARDING STATUS OF DECISION ON CAPITAL PUNISHMENT

       The United States of America, by and through G. Zachary Terwilliger, United States

Attorney, and Michael P. Ben’Ary, Assistant United States Attorney, pursuant to the Court’s

Order, respectfully files this Notice regarding the status of the Attorney General’s decision on

capital punishment in this case.

       The Attorney General has authorized and directed the United States Attorney not to seek

the death penalty against the defendant in this case. The undersigned previously provided notice

to counsel for the defendant of this determination.

                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney

                                      By:          /s/
                                              Michael P. Ben’Ary
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              Alexandria, Virginia 22314
                                              Phone: (703) 299-3700
  Case 1:15-cr-00002-RDA Document 25 Filed 08/25/20 Page 2 of 2 PageID# 65



                                CERTIFICATE OF SERVICE

       I certify that on August 25, 2020, I filed electronically the foregoing document with the
Clerk of Court using the CM/ECF system, which will serve all counsel.




                                                           /s/
                                                    Michael P. Ben’Ary
                                                    Assistant United States Attorney




                                                2
